DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim amendments filed 14 July 2022, cancelled claims 9-10 and 18-25.  Claims 1-8 and 11-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-17, in the reply filed on 14 July 2022 is acknowledged.
Claims 1-8 and 11-17 are presented for examination herein.

Claim Objections
Claims 5 is objected to because of the following informalities:  Claim 5 recites “avocado/soybean unsaponifiables unsaponifiable” (emphasis added) which contains a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2008/0311192 A1) in view of LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000).
	West is primarily directed towards a composition comprising glucosinolate and beta-thioglucosinodase (abstract).
	Regarding claims 1-4, 6 and 8, West discloses including an enteric-coated capsule comprising glucosinolate and beta-thioglucosidase particles (paragraph [0001]).  West discloses that the glucosinolate is preferably glucoraphanin (e.g. sulforaphane precursor) and the beta-thioglucosidase enzymes are myrosinase (e.g. glucosidase enzyme) (paragraph [0008]).  West discloses that the myrosinase converts glucoraphanin into sulforaphane, a potent chemoprotectant (paragraph [0008]).  West discloses an active agent mixture comprising active agent, including glucoraphanin and myrosinase, and an enzyme activator (paragraphs [0027] and [0034]).  West discloses that the enzyme activator is ascorbic acid (paragraph [0034]).  West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).
	Regarding claim 5, West discloses that the active agent mixture includes ingredients including vitamins (paragraph [0040]).
	Regarding claim 7, West discloses that the glucosinolates are derived from including seeds of broccoli (paragraph [0025]).
	West does not specifically teach that the composition includes magnesium or a salt or complex thereof and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of Ludikhuyze.
	Ludikhuyze is primarily directed towards some intrinsic and extrinsic factors for controlling/altering activity of myrosinase from broccoli (abstract).
	Regarding claims 1, 3-4, 6, Ludikhuyze teaches that the activation of myrosinase is more pronounced using a combination of MgCl2 and ascorbic acid (page 402, second column, first paragraph).  Ludikhuyze teaches that the concentration of 0.1 g/liter MgCl2 seemed to give rise to optimal myrosinase activity.  Ludikhuyze teaches that the addition of ascorbic acid (e.g. in combination with MgCl2) at concentrations in the range of 0.5 to 2 g/liter, the myrosinase activity was clearly enhanced (page 402, second column, first paragraph).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase (e.g. glucosidase enzyme), ascorbic acid (e.g. cofactor of the enzyme capable of converting sulforaphane precursor to sulforaphane), magnesium chloride (e.g. magnesium salt), and ingredients including vitamins; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33).  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because West discloses including an enteric-coated capsule comprising glucosinolate and beta-thioglucosidase particles (paragraph [0001]).  West discloses that the glucosinolate is preferably glucoraphanin (e.g. sulforaphane precursor) and the beta-thioglucosidase enzymes are myrosinase (e.g. glucosidase enzyme) (paragraph [0008]).  West discloses that the myrosinase converts glucoraphanin into sulforaphane, a potent chemoprotectant (paragraph [0008]).  West discloses an active agent mixture comprising active agent, including glucoraphanin and myrosinase, and an enzyme activator (paragraphs [0027] and [0034]).  West discloses that the enzyme activator is ascorbic acid (paragraph [0034]).  West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that the activation of myrosinase is more pronounced using a combination of MgCl2 and ascorbic acid (page 402, second column, first paragraph).  Ludikhuyze teaches that the concentration of 0.1 g/liter MgCl2 seemed to give rise to optimal myrosinase activity.  Ludikhuyze teaches that the addition of ascorbic acid (e.g. in combination with MgCl2) at concentrations in the range of 0.5 to 2 g/liter, the myrosinase activity was clearly enhanced (page 402, second column, first paragraph).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2008/0311192 A1) in view of SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000).
West is primarily directed towards a composition comprising glucosinolate and beta-thioglucosinodase (abstract).
	Regarding claims 11-15 and 17, West discloses including an enteric-coated capsule comprising glucosinolate and beta-thioglucosidase particles (paragraph [0001]).  West discloses that the glucosinolate is preferably glucoraphanin (e.g. sulforaphane precursor) and the beta-thioglucosidase enzymes are myrosinase (e.g. glucosidase enzyme) (paragraph [0008]).  West discloses that the myrosinase converts glucoraphanin into sulforaphane, a potent chemoprotectant (paragraph [0008]).  West discloses that the amount of glucoraphanin is about 1 to about 100 mg (paragraph [0024]).  West discloses an active agent mixture comprising active agent, including glucoraphanin and myrosinase, and an enzyme activator (paragraphs [0027] and [0034]).  West discloses that the enzyme activator is ascorbic acid (paragraph [0034]).  West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).
	Regarding claim 11, West discloses that the glucosinolates are derived from including seeds of broccoli (paragraph [0025]).
	Regarding claim 16, West discloses that the active agent mixture includes ingredients including vitamins (paragraph [0040]).
West does not specifically teach that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder.  West does not specifically teach that the composition includes magnesium or a salt or complex thereof and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of ScienceDaily and Ludikhuyze.
	Regarding claim 11, ScienceDaily teaches that broccoli sprouts contain myrosinase in abundance (first page of the copy of the webpage, fourth paragraph).
Ludikhuyze is primarily directed towards some intrinsic and extrinsic factors for controlling/altering activity of myrosinase from broccoli (abstract).
	Regarding claims 11, 13-14 and 17, Ludikhuyze teaches that the activation of myrosinase is more pronounced using a combination of MgCl2 and ascorbic acid (page 402, second column, first paragraph).  Ludikhuyze teaches that the concentration of 0.1 g/liter MgCl2 seemed to give rise to optimal myrosinase activity.  Ludikhuyze teaches that the addition of ascorbic acid (e.g. in combination with MgCl2) at concentrations in the range of 0.5 to 2 g/liter, the myrosinase activity was clearly enhanced (page 402, second column, first paragraph).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and ingredients including vitamins; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundant in myrosinase; and 2) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because West discloses including an enteric-coated capsule comprising glucosinolate and beta-thioglucosidase particles (paragraph [0001]).  West discloses that the glucosinolate is preferably glucoraphanin (e.g. sulforaphane precursor) and the beta-thioglucosidase enzymes are myrosinase (e.g. glucosidase enzyme) (paragraph [0008]).  West discloses that the myrosinase converts glucoraphanin into sulforaphane, a potent chemoprotectant (paragraph [0008]).  West discloses that the amount of glucoraphanin is about 1 to about 100 mg (paragraph [0024]).  West discloses an active agent mixture comprising active agent, including glucoraphanin and myrosinase, and an enzyme activator (paragraphs [0027] and [0034]).  West discloses that the enzyme activator is ascorbic acid (paragraph [0034]).  West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  ScienceDaily teaches that broccoli sprouts contain myrosinase in abundance (first page of the copy of the webpage, fourth paragraph).  Ludikhuyze teaches that the activation of myrosinase is more pronounced using a combination of MgCl2 and ascorbic acid (page 402, second column, first paragraph).  Ludikhuyze teaches that the concentration of 0.1 g/liter MgCl2 seemed to give rise to optimal myrosinase activity.  Ludikhuyze teaches that the addition of ascorbic acid (e.g. in combination with MgCl2) at concentrations in the range of 0.5 to 2 g/liter, the myrosinase activity was clearly enhanced (page 402, second column, first paragraph).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,421,183 (hereafter ‘183) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000).
Regarding instant claims 1, 6, 11 and 17, claim 1 of ‘183 recites an orally administrable composition comprises including sulforaphane precursor, a glucosidase enzyme capable converting the sulforaphane precursor to sulforaphane and a cofactor of the enzyme.  
Regarding instant claims 2 and 12, claim 2 of ‘183 recites that the sulforaphane precursor comprises glucoraphanin.
Regarding instant claims 3 and 13, claim 3 of ‘183 recites that the enzyme is myrosinase.
Regarding instant claims 4 and 14, claim 4 of ‘183 recites that the enzyme cofactor comprises ascorbic acid.
Regarding claims 8 and 15, claim 5 of ‘183 recites that the composition comprises an enteric-coated dosage form.
Regarding instant claims 1, 5-6, 11 and 16-17, claim 6 of ‘183 recites that the composition further comprises one or more additional components selected from the group consisting of: quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, magnesium, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols.
Regarding claims 7 and 11, claim 8 of ‘183 recites that composition comprises a broccoli extract or powder comprising the sulforaphane precursor.
The claims of ‘183 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
West is primarily directed towards a composition comprising glucosinolate and beta-thioglucosinodase (abstract).
	Regarding claims 1-4, 6, 8, 11-15 and 17, West discloses including an enteric-coated capsule comprising glucosinolate and beta-thioglucosidase particles (paragraph [0001]).  West discloses that the glucosinolate is preferably glucoraphanin (e.g. sulforaphane precursor) and the beta-thioglucosidase enzymes are myrosinase (e.g. glucosidase enzyme) (paragraph [0008]).  West discloses that the myrosinase converts glucoraphanin into sulforaphane, a potent chemoprotectant (paragraph [0008]).  West discloses that the amount of glucoraphanin is about 1 to about 100 mg (paragraph [0024]).  West discloses an active agent mixture comprising active agent, including glucoraphanin and myrosinase, and an enzyme activator (paragraphs [0027] and [0034]).  West discloses that the enzyme activator is ascorbic acid (paragraph [0034]).  West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).
	Regarding claims 7 and 11, West discloses that the glucosinolates are derived from including seeds of broccoli (paragraph [0025]).
		Regarding claim 11, ScienceDaily teaches that broccoli sprouts contain myrosinase in abundance (first page of the copy of the webpage, fourth paragraph).
Ludikhuyze is primarily directed towards some intrinsic and extrinsic factors for controlling/altering activity of myrosinase from broccoli (abstract).
	Regarding claims 1, 3-4, 6, 11, 13-14 and 17, Ludikhuyze teaches that the activation of myrosinase is more pronounced using a combination of MgCl2 and ascorbic acid (page 402, second column, first paragraph).  Ludikhuyze teaches that the concentration of 0.1 g/liter MgCl2 seemed to give rise to optimal myrosinase activity.  Ludikhuyze teaches that the addition of ascorbic acid (e.g. in combination with MgCl2) at concentrations in the range of 0.5 to 2 g/liter, the myrosinase activity was clearly enhanced (page 402, second column, first paragraph).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and one or more additional components selected from including quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10 and 13 of U.S. Patent No. 10,583,178 (hereafter ‘178) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000). 
Regarding instant claims 1-8 and 11-17, claims 1-3, 9-10 and 13 of ‘178 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘178 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and one or more additional components selected from including quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10,688,158 (hereafter ‘158) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000). 
Regarding instant claims 1-8 and 11-17, claims 1-6 and 9 of ‘158 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘158 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and one or more additional components selected from including quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,960,057 (hereafter ‘057) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000).
Regarding instant claims 1-8 and 11-17, claims 1-6 of ‘057 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘057 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and vitamins; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,224,639 (hereafter ‘639) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000).
Regarding instant claims 1-8 and 11-17, claims 1-8 of ‘639 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘639 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and one or more additional components selected from including quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-8 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-15 of copending Application No. 16/701,644 (hereafter ‘644) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000). 
Regarding instant claims 1-8 and 11-17, claims 1-3 and 10-15 of ‘644 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘644 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and one or more additional components selected from including quercetin, an aminosugar, a glycosaminoglycan, avocado/soybean unsaponifiables unsaponifiable, a vitamin, coffee fruit, silymarin, proanthocyanidins, ursolic acid, curcumin, phytosterols, and phytostanols; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 23-29 and 36 of copending Application No. 17/178,664 (hereafter ‘664) in view of WEST (US 2008/0311192 A1), SCIENCEDAILY (University of Illinois College of Agricultural, Consumer and Environmental Sciences; 2011, January 31; “Sprouts? Supplements? Team them up to boost broccoli's cancer-fighting power”; ScienceDaily; Retrieved September 27, 2022 from www.sciencedaily.com/releases/2011/01/110127110707.htm) and LUDIKHUYZE (“The Activity of Myrosinase from Broccoli (Brassica oleracea L. cv. Italica): Influence of Intrinsic and Extrinsic Factors”, Journal of Food Protection, Volume 63, Number 3, pages 400-403, 2000). 
Regarding instant claims 1-8 and 11-17, claims 1-6, 23-29 and 36 of ‘664 recites a composition that substantially the same as the instantly claimed composition.  
However, the claims of ‘664 do not specifically recite that the sulforaphane precursor is of broccoli seed extract and in an amount of about 500 µg to about 2000 mg, that the myrosinase (e.g. glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane) is of broccoli sprout extract or powder, and a magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1.  The deficiencies are made up for by the teachings of West, ScienceDaily and Ludikhuyze.
The teachings of West, ScienceDaily and Ludikhuyze are described above.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce enteric-coated capsule comprising glucoraphanin (e.g. sulforaphane precursor), myrosinase extracted from broccoli sprout (e.g. broccoli sprout extract comprising glucosidase enzyme capable of converting sulforaphane precursor to sulforaphane), ascorbic acid (e.g. cofactor of the enzyme), magnesium chloride (e.g. magnesium salt) and vitamins; wherein the amount of the glucoraphanin (e.g. sulforaphane precursor) is about 0.5 to about 50 percent, the amount of the myrosinase is about 0.5 to about 50 percent, the amount of the ascorbic acid is about 0.001 to about 10 percent, and the amount of the magnesium chloride is optimized from about 0.0003 to about 3.33 (.33 x 0.001=0.0003, .33 x 10= 3.33); and wherein the amount of the glucoraphanin is about 1 to about 100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) because broccoli sprout is known to be abundant in myrosinase which one of ordinary skill in the art would use as the myrosinase since broccoli sprout have an abundance of myrosinase; 2) West teaches effective amount of glucoraphanin of about 1 to about 100 mg; and 3) to obtain a composition with increased myrosinase activation to be able to convert more of the glucoraphanin to sulforaphane by including magnesium chloride in addition with ascorbic acid, which as taught by Ludikhuyze, the combination of MgCl2 and ascorbic acid provides an enhanced myrosinase activity.  The person of ordinary skill in the art would have reasonably would have expected success because of the teachings of West, ScienceDaily and Ludikhuyze (described above).
Regarding the magnesium:sulforaphane precursor ratio of from about 1:1 to about 25:1 (e.g. about 1 to about 25), West discloses amount of glucosinolate (e.g. glucoraphanin) in the active agent mixture of about 0.5 to about 50 percent and amount of beta-thioglucosidase (e.g. myrosinase) in the active agent mixture of about 0.5 to about 50 percent (paragraph [0038]).  West discloses that the amount of the enzyme activator including ascorbic acid, is about 0.001 to about 10 percent (paragraph [0038]).  Ludikhuyze teaches that ratio of amount of MgCl2 to amount of ascorbic acid including 0.3 g/liter MgCl2 to 1 g/liter of ascorbic acid (e.g. ratio of 0.3/1= .33) that provided higher myrosinase activity than ascorbic acid alone (e.g. 1 g/liter) (TABLE 1).  Therefore, it is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of MgCl2 (e.g. magnesium or a salt thereof) to add in to, including amounts ranging from about 0.0003 to about 3.33 percent (.33 x 0.001=0.0003, .33 x 10= 3.33), the composition comprising including 0.5 to about 50 percent of glucoraphanin (e.g. ratio magnesium:glucoraphanin (e.g. sulforaphane precursor) of about 0.0003 to about 3.33 : about 0.5 to about 50 (e.g. about 0.0006 (0.0003/50) to about 666 (3.33/.5)), which overlaps about 1:1 to about 25:1 (e.g. about 1 (1/1) to about 25 (25/1)), in addition to the ascorbic acid, to enhance the myrosinase activity as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.

Conclusion and Correspondence
	No claims are found allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634